Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Objections to the specification have been withdrawn in response to applicant’s amendment filed 12/17/2020.
Claim Objections
Objections to the claims have been withdrawn in response to applicant’s amendment filed 12/17/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 12-15, & 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (U.S. 2008/0249407) in view of Pagoulatos (U.S. 2017/0262982).
Regarding claim 1, Hill teaches (Figures 1-4) an ultrasound imaging method comprising:

acquiring image data with an ultrasound imaging system, where the image data comprises a plurality of different obtained views from a plurality of different positions (Paragraph 0021);
storing, in a memory (56, 58, 60, 64), the portion of the image data corresponding to the one of the one or more designated views of imaging protocol (Paragraph 0014); and
displaying, on a display device (16), a graphical progress-of-completeness indicator of the imaging protocol that indicates that one or more of: the one of the one or more designated views of the imaging protocol has been acquired or that one or more additional designated views of the imaging protocol is yet to be acquired (Figure 4 & Paragraph 0026).
However, Hill fails to disclose an artificial intelligence to identify views from the image data.
Pagoulatos teaches an ultrasound imaging method comprising:
automatically identifying, with artificial intelligence (120), a portion of the image data corresponding to one of the one or more designated views of the imaging protocol (Paragraph 0047), wherein the portion of the image data is automatically identified as the one or more designated views of the imaging protocol in a sequence other than a designated sequence (Paragraph 0049).
Paragraph 0049 teaches various sequences of capturing views, including moving towards or away from the target organ.  Because Pagoulatos teaches multiple sequences, at least one must inherently be a sequence other than a designated sequence.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have integrated the artificial intelligence taught by Pagoulatos into the method and protocol taught by Hill.  This would create ease of use for the operator by having the algorithm determine the designated views of the images captured by the system.

Regarding claim 2, Hill in view of Pagoulatos teaches the ultrasound imaging method of claim 1.  Hill further discloses the one or more designated views of the imaging protocol include one or more designated orientations of images of an anatomical structure in a body being imaged (Paragraph 0017).
Regarding claim 3, Hill in view of Pagoulatos teaches the ultrasound imaging method of claim 1, but Hill fails to disclose a neural network.
Pagoulatos teaches (Figure 3) the portion of the image data corresponding to the one of the one or more designated views is automatically identified using a neural network (300, Paragraph 0047).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have integrated the artificial intelligence taught by Pagoulatos into the method and protocol taught by Hill.  This would create ease of use for the operator by having the algorithm determine the designated views of the images captured by the system.
Regarding claim 4, Hill in view of Pagoulatos teaches the ultrasound imaging method of claim 1.  Hill further discloses (Figures 1-2) displaying, on the display device (16), the portion of the image data that corresponds with the one or more designated views of the imaging protocol on the display device.
Regarding claim 5, Hill in view of Pagoulatos teaches the ultrasound imaging method of claim 4.  Hill further discloses (Figure 4) the graphical progress-of-completeness indicator and the portion of the image data that corresponds with the one or more designated views of the imaging protocol are concurrently displayed on the display device (Paragraph 0026).
Regarding claim 12, Hill in view of Pagoulatos teaches the ultrasound imaging method of claim 1.  Hill further discloses (Figures 1-4):

removing the portion of the image data from the memory responsive to determining that the operator indicates rejection of the portion of the image data (Paragraph 0022); and
updating the graphical progress-of-completeness indicator to indicate that the designated view that corresponds with the portion of the image data that was removed from the memory still needs to be obtained (Paragraphs 0020-0024 & 0026).
Hill teaches the user has several methods to edit, update, and rearrange the views of the progress-of-completeness; these include creating new views (Paragraph 0021), deleting views (Paragraph 0022), dragging and dropping views (Paragraph 0023), and cutting, copying, and pasting views (Paragraphs 0023-0024).  In paragraph 0022 and Figure 4, Hill teaches the deletion of a view removes it from the user interface, stating:
“When deleting a stage, all the views within in the stage will be deleted as well.  Typically, the system will prompt the user to confirm the deletion prior to doing so to ensure that the “Del” button 102 was not clicked accidentally.”
Having the views be deleted will depopulate them from the user interface of Figure 4, allowing the operator to see that these views will still need to be obtained. The operator can see the status and properties of all views simultaneously (Paragraph 0026), and they are represented graphically using thumbnails in the interface (Paragraph 0021).  Hill states, “This means of graphically identifying views makes it easier for the sonographer to remember exactly what each view is for and what type of image will result during examination and/or reporting” (Paragraph 0026).  This satisfies the previously-mentioned interpretation for “progress-of-completeness”, as being able to see the live status of each view allows the user to keep track of which views have been taken and which have yet to be obtained for the given imaging protocol.

Regarding claim 13, Hill teaches (Figures 1 & 4) an ultrasound imaging system (10) comprising:
an ultrasound imaging probe (20) configured to acquire image data during an ultrasound imaging session, the image data including a plurality of different obtained views from a plurality of different positions (Paragraph 0021);
one or more processors (50 & 54) configured to access an imaging protocol (protocol tree 80) for the ultrasound imaging session, the imaging protocol including one or more designated views that are to be obtained to complete the imaging protocol (Paragraph 0017); and
a memory (56, 58, 60, 64) configured to automatically store the portion of the image data corresponding to the one of the one or more designated views of imaging protocol (Paragraph 0014), wherein the one or more processors are configured to direct a display device (16) to display a graphical progress-of-completeness indicator of the imaging protocol that indicates that one or more of: the one of the one or more designated views of the imaging protocol has been acquired or that one or more additional designated views of the imaging protocol is yet to be acquired (Figure 4 & Paragraph 0026).
However, Hill fails to disclose a method to automatically identify views from the image data.
Pagoulatos teaches the one or more processors (116, Paragraph 0027) configured to automatically identify a portion of the image data corresponding to one of the one or more designated views of the imaging protocol (Paragraph 0047), the one or more processors configured to identify the portion of the image data as the one or more designated views of the imaging protocol in a sequence other than a designated sequence (Paragraph 0049).
Paragraph 0049 teaches various sequences of capturing views, including moving towards or away from the target organ.  Because Pagoulatos teaches multiple sequences, at least one must inherently be a sequence other than a designated sequence.

Regarding claim 14, Hill in view of Pagoulatos teaches the ultrasound imaging method of claim 13.  Hill further discloses the one or more designated views of the imaging protocol include one or more designated orientations of images of an anatomical structure in a body being imaged (Paragraph 0017).
Regarding claim 15, Hill in view of Pagoulatos teaches the ultrasound imaging method of claim 13.  Hill further discloses (Figures 1-2) the one or more processors also are configured to direct the display device (16) to display the portion of the image data that corresponds with the one or more designated views of the imaging protocol on the display device.
Regarding claim 18, Hill teaches (Figures 1-4) an imaging method comprising:
accessing an imaging protocol (protocol tree 80) for an ultrasound imaging session, the imaging protocol including one or more designated views that are to be obtained to complete the imaging protocol;
acquiring image data with an imaging system, where the image data comprises a plurality of different obtained views from a plurality of different positions;
automatically storing, in a memory (56, 58, 60, 64), the portion of the image data corresponding to the one of the one or more designated views of imaging protocol; and
displaying, on a display device (16), a graphical progress-of-completeness indicator of the imaging protocol and the portion of the image data that corresponds with the one or more designated views of the imaging protocol, the graphical progress-of-completeness indicator indicating that one or 
However, Hill fails to disclose an artificial intelligence to identify views from the image data.
Pagoulatos teaches an ultrasound imaging method comprising:
automatically identifying, with artificial intelligence (120), a portion of the image data corresponding to one of the one or more designated views of the imaging protocol (Paragraph 0047), wherein the portion of the image data is automatically identified as the one or more designated views of the imaging protocol in a sequence other than a designated sequence (Paragraph 0049).
Paragraph 0049 teaches various sequences of capturing views, including moving towards or away from the target organ.  Because Pagoulatos teaches multiple sequences, at least one must inherently be a sequence other than a designated sequence.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have integrated the artificial intelligence taught by Pagoulatos into the method and protocol taught by Hill.  This would create ease of use for the operator by having the algorithm determine the designated views of the images captured by the system.
Regarding claim 19, Hill in view of Pagoulatos teaches the ultrasound imaging method of claim 18, but Hill fails to disclose a neural network.
Pagoulatos teaches (Figure 3) the portion of the image data corresponding to the one of the one or more designated views is automatically identified using a neural network (300, Paragraph 0047).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have integrated the artificial intelligence taught by Pagoulatos into the method and protocol taught by Hill.  This would create ease of use for the operator by having the algorithm determine the designated views of the images captured by the system.
s 6, 9-10, 16-17, 20, & 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Pagoulatos, as applied to claims 1, 13, & 18, in further view of Gerard (U.S. 2016/0030008).
Regarding claim 6, Hill in view of Pagoulatos teaches the ultrasound imaging method of claim 1, but fails to disclose a prerequisite condition to be met during imaging.
Gerard discloses the imaging protocol further comprises one or more prerequisite conditions that must be met while at least one or the one or more designated views are acquired (Paragraph 0022).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the frame rate as the prerequisite condition taught by Gerard into the system and method taught by Hill in view of Pagoulatos.  This would ensure that acceptable conditions are maintained throughout the imaging session.
Regarding claim 9, Hill in view of Pagoulatos, in further view of Gerard teaches the ultrasound imaging method of claim 6, but Hill in view of Pagoulatos fails to disclose that the parameter includes an acquisition parameter.
Gerard teaches the one or more prerequisite conditions include an acquisition parameter of the ultrasound imaging system (Paragraph 0022).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the system’s frame rate for the acquisition parameter taught by Gerard as the prerequisite parameter taught by Hill in view of Pagoulatos.  This would serve to confirm that the imaging system is capturing data with the correct modes and settings.
Regarding claim 10, Hill in view of Pagoulatos, in further view of Gerard teaches the ultrasound imaging method of claim 9, but Hill in view of Pagoulatos fails to disclose that the parameter includes an acquisition parameter.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the acquisition parameter taught by Gerard as the prerequisite parameter taught by Hill.  This defines several examples as to what the acquisition parameter can be, and would serve to confirm that the imaging system is capturing data with the correct modes and settings.
Regarding claim 16, Hill in view of Pagoulatos teaches the ultrasound imaging method of claim 13, but fails to disclose a prerequisite condition to be met during imaging.
Gerard teaches the imaging protocol further comprises one or more prerequisite conditions that must be met while at least one or the one or more designated views are acquired (Paragraph 0022).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the prerequisite condition taught by Gerard into the system and method taught by Hill in view of Pagoulatos.  This would ensure that acceptable conditions are maintained throughout the imaging session.
Regarding claim 17, Hill in view of Pagoulatos, in further view of Gerard teaches the ultrasound imaging method of claim 16, but Hill in view of Pagoulatos fails discloses the prerequisite condition includes a physiological or acquisition parameter (Paragraph 0022).
Gerard teaches the one or more prerequisite conditions include one or more of a physiological parameter of a person being imaged or an acquisition parameter of the imaging probe (Paragraph 0022).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the prerequisite condition taught by Gerard into the 
Regarding claim 20, Hill in view of Pagoulatos teaches the ultrasound imaging method of claim 18, but fails to disclose a prerequisite condition to be met during imaging.
Gerard discloses the imaging protocol further comprises one or more prerequisite conditions that must be met while at least one or the one or more designated views are acquired (Paragraph 0022).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the prerequisite condition taught by Gerard into the system and method taught by Hill in view of Pagoulatos.  This would ensure that acceptable conditions are maintained throughout the imaging session.
Regarding claim 22, Hill in view of Pagoulatos, in further view of Gerard teaches the ultrasound imaging method of claim 20, but Hill in view of Pagoulatos fails to disclose that the parameter includes an acquisition parameter.
Gerard teaches the one or more prerequisite conditions include an acquisition parameter of the ultrasound imaging system (Paragraph 0022).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the acquisition parameter taught by Gerard as the prerequisite parameter taught by Hill in view of Pagoulatos.  This would serve to confirm that the imaging system is capturing data with the correct modes and settings.
Claims 7-8 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Pagoulatos, in further view of Gerard, as applied to claims 6 & 20 above, in further view of Baym (U.S. 2017/0273663)

Baym teaches (Figures 39-40) the ability to measure a physiological parameter of a fetus and person carrying the fetus being imaged (Paragraph 0150).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the physiological parameter taught by Baym as the prerequisite condition taught by Hill in view of Pagoulatos, in further view of Gerard.  This would ensure the acceptable ranges of physiological parameters are maintained and kept in view of the imaging system.
Regarding claim 8, Hill in view of Pagoulatos, in further view of Gerard, in further view of Baym teaches the ultrasound imaging method of claim 7, but Hill in view of Pagoulatos, in further view of Gerard fails to disclose the prerequisite condition includes a physiological parameter.
Baym teaches (Figures 39-40) the physiological parameter is one or more of a designated heartrate (646, 648), a designated heartrate range, a designated respiratory rate, or a designated respiratory rate range (Paragraph 0150).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the heart rate as the physiological parameter taught by Baym as the prerequisite condition taught by Hill in view of Pagoulatos, in further view of Gerard.  This defines several examples as to what the physiological parameters can be, to ensure the acceptable ranges of physiological parameters are maintained and kept in view of the imaging system.
Regarding claim 21, Hill in view of Pagoulatos, in further view of Gerard teaches the ultrasound imaging method of claim 20, but fails to disclose the prerequisite condition includes a physiological parameter.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the physiological parameter taught by Baym as the prerequisite condition taught by Hill in view of Pagoulatos, in further view of Gerard.  This would ensure the acceptable ranges of physiological parameters are maintained and kept in view of the imaging system.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Pagoulatos, as applied to claim 1, in further view of Udupa (U.S. 8,869,259).
Regarding claim 11, Hill in view of Pagoulatos teaches the ultrasound imaging method of claim 1, but fails to disclose a displayed warning prior to termination of the imaging session.
Udupa teaches a warning when a protocol is terminated prior to completion (Column 15, lines 63-67).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the warning system taught by Udupa to the field of imaging, with the method and system taught by Hill in view of Pagoulatos.  Similar to warning the operator prior to deleting an image taught by Hill, the warning system would display a notification prior to ending the session to prevent unintentional loss of imaging data.  Additionally, the teachings of Udupa can be applied to the progress-of-completeness mechanic of Hill to warn the operator when some views have not yet been acquired.
Response to Arguments
Applicant’s arguments, see pages 9-15, filed 12/17/2020, with respect to the rejection(s) of claim(s) 1-22 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 4149                      

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793